DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  Claim 24 claims a apparatus comprising a first mask and a second mask but does not provide any information regarding the relationship between said masks.  The examiner will therefore understand to mean only that there are two masks. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 7, 21, 16, and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shibata (US 7267927)
Regarding claim 1
 Shibata teaches a species mask (10) to be provided between a plasma source  and a wafer, the species mask comprising: a plurality of mask slit openings (17) (fig 2,4) (column 4 lines 10-50) to pass species from the plasma source to the wafer such that the species implant into a top surface of the wafer to form a plurality of emitter region fingers on the wafer, wherein of each of the mask slit openings has a width in a width direction of the mask slit openings, and wherein the width of a first mask slit opening is nonuniform to the width of a second mask slit opening that is adjacent to the first mask slit opening to provide the emitter region fingers with respective uniform finger widths in the width direction, and wherein the first mask slit opening is laterally adjacent to the second mask slit opening along the width direction.
 
    PNG
    media_image1.png
    658
    583
    media_image1.png
    Greyscale

  Regarding claim 2.
Shibata teaches the species travel from the plasma source through the plurality of mask slit openings into the top surface of the wafer (fig 1,4) (column 3 lines 45-65).
 Regarding claim 3.
 Shibata teaches the wafer includes a centerline extending orthogonal to the top surface and the species mask, and wherein a respective nonuniform opening width of a respective mask slit opening has a negative relationship to a radial distance of the respective mask slit opening from the centerline.
 
    PNG
    media_image2.png
    575
    770
    media_image2.png
    Greyscale

  Regarding claim 5.
Shibata teaches the species mask is a shadow mask (fig 4)
 Regarding claim 6.
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 7.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
   Regarding claim 16. 
Shibata teaches a semiconductor fabrication apparatus, comprising: a shadow mask (10); and a plurality of mask slit openings (17) in the shadow mask, wherein each of the mask slit openings has a width in a width direction of the mask slit openings (fig 1-4) (column 4 lines 10-50), and wherein the 
width of a first mask slit opening is nonuniform to the width of a second mask slit opening that is adjacent to the first mask slit opening to provide emitter region fingers with respective uniform finger widths in the width direction, and wherein the first mask slit opening is laterally adjacent the second mask slit opening along the width direction  
 
    PNG
    media_image1.png
    658
    583
    media_image1.png
    Greyscale

   Regarding claim 17
Shibata teaches wherein a respective nonuniform opening width of a respective mask slit opening (17) has a negative relationship to a radial distance of the respective mask slit opening from a centerline of a wafer (fig 4).
Regarding claim 18
Shibata teaches the shadow mask has slot openings of variable widths to compensate edge effects of an ion beam, non-uniform wafer temperatures, and/or chuck edge effects to result in uniform implanted patterns on a semiconductor wafer.
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 21. 
 Shibata teaches the widths of the mask slit openings decrease in size with an increase in radius from a centerline of the species mask (fig 4).
 Claim(s) 1, 2, 4, 5, 6, 7, 8, 16, 18, 19, 22, 23, and 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nishiwaki (US 7824825)
Regarding claim 1.
 Nishiwaki teaches a species mask (30) to be provided between a plasma source and a wafer, the species mask comprising: a plurality of mask slit openings (34) to pass species from the plasma source to the wafer such that the species implant into a top surface of the wafer to form a plurality of emitter region fingers on the wafer, wherein each of the mask slit openings has a width in a width direction of the mask slit openings, and wherein the width of a first mask slit opening is nonuniform to the width of a second mask slit opening that is adjacent to the first mask slit opening (column 19 lines 30-40) to provide the emitter region fingers with respective uniform finger widths in the width direction (fig 22) (column 3 line 26), and wherein the first mask slip opening is laterally adjacent to the second mask slit opening along the width direction
 
    PNG
    media_image3.png
    809
    962
    media_image3.png
    Greyscale

  Regarding claim 2.
Nishikawa teaches the species travel from the plasma source through the plurality of mask slit openings into the top surface of the wafer (fig 13) (column 17 lines 1-10).
Regarding claim 4.
Nishikawa teaches the wafer includes a centerline extending orthogonal to the top surface and the species mask, and wherein a respective nonuniform opening pitch (433) between a pair of mask slit openings has a positive relationship to a radial distance of the pair of mask slit openings from the centerline (fig 22).
Regarding claim 5.
Nishikawa teaches the species mask is a shadow mask (fig 13).
 Regarding claim 6.
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 7.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding claim 8.
Nishikawa teaches the plurality of mask slit openings have respective opening pitches (433) that are varied so that the plurality of emitter region fingers have uniform finger pitches (fig 22).
 Regarding claim 16
Nishikawa teaches a semiconductor fabrication apparatus, comprising: a shadow mask (30); and a plurality of mask slit openings (34) in the shadow mask, wherein each of the mask slit openings has a width in a width direction of the mask slit openings, and wherein the  width of a first mask slit opening is nonuniform to the width of a second mask slit opening that is adjacent to the first mask slit opening (column 19 lines 30-40) to provide emitter region fingers with respective uniform finger widths in the width direction (fig 22) (column 3 line 26), and wherein the first mask slip opening is laterally adjacent to the second mask slit opening along the width direction
 
    PNG
    media_image3.png
    809
    962
    media_image3.png
    Greyscale

 Regarding claim 18. 
 Nishikawa teaches a respective nonuniform opening pitch (433) between a pair of mask slit openings has a positive relationship to a radial distance of the pair of mask slit openings from a centerline of a wafer (fig 22).
 Regarding claim 19.
Nishikawa teaches the shadow mask has slot openings (34) of variable widths to compensate edge effects of an ion beam, non-uniform wafer temperatures, and/or chuck edge effects to result in uniform implanted patterns on a semiconductor wafer (fig 22). 
 The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 22,
Nishikawa teaches each of the mask slit openings (433) has a pitch in the width direction relative to an adjacent mask slit opening (34), and the pitch between the first slit opening and the second slit opening and the pitch between the second slit opening and a third slit opening that is adjacent to the second slit opening is nonuniform to provide the emitter region fingers with respective uniform finger pitches in the width direction (fir 22).
Regarding 23.
Nishikawa teaches the pitches of the mask slit openings increase in size with an increase in radius from a centerline of the species mask (fig 22).
Regarding claim 24.
 Nishikawa teaches each of the mask slit openings (433) has a pitch in the width direction relative to an adjacent mask slit opening (34), the pitch between the first slit opening and the second slit opening and the pitch between the second slit opening and a third slit opening that is adjacent to the second slit opening is nonuniform to provide the emitter region fingers with respective uniform finger pitches in the width direction, and the pitches of the mask slit openings increase in size with an increase in radius from a centerline of the species mask (fig 22). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Regarding claim 20.
Shibata teaches elements of the claimed invention above.
Shibata does not teach the mask comprises graphite.
Anella teaches forming a mask of graphite (paragraph 49).
It would have been obvious to one of ordinary skill in the art to form the mask of graphite in order to withstand the conditions of ion implantation and vacuum environment.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki (US 7824825) as applied to claim 1 and further in view of Anella (US 2010/0059362).
Regarding claim 20.
Nishikawa teaches elements of the claimed invention above.
Nishikawa does not teach the mask comprises graphite.
Anella teaches forming a mask of graphite (paragraph 49).
It would have been obvious to one of ordinary skill in the art to form the mask of graphite in order to withstand the conditions of ion implantation and vacuum environment.
 Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 7267927) as applied to claim 16 and further in view of Shibata (US 7267927)
Regarding claim 25.
Shibata teaches elements of the claimed invention above
Shibata doe not teach a second mask in the applied embodiment.
Shibata teaches a second embodiment comprising a first mask (80) and further comprising a second species mask (50), the second mask being separate and distinct from the shadow mask (fig 10) (paragraph 81).
It would have been obvious to one of ordinary skill in the art to provide a second mask so that a boundary between the irradiated region and the non-irradiated region is not formed on thin film portion. That is, the region of thin film portion 92 between second beam structure portion and fourth beam structure portion is irradiated with the particle beam (paragraph 81).
Response to Arguments 
  Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive. 
The applicant argues that the prior art doe s not teach nonuniform width mask openings laterally adjacent in the width direction.
The applicant will not that Shibata teaches:

    PNG
    media_image1.png
    658
    583
    media_image1.png
    Greyscale

 And that Nishiwaki teaches:
 
    PNG
    media_image3.png
    809
    962
    media_image3.png
    Greyscale

The claimed element is clearly disclosed in the applied prior art.
Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817